DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1 and 3-19, as amended 22 December 2020, are currently pending.  Claim 2 is canceled. Claims 15-19 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites “wherein the reprocessing of the target product comprises processing the target product with detected impurities in a different column in the continuous chromatography process compared to the at least three columns used when previously processed” in lines 1-4.


    PNG
    media_image1.png
    178
    635
    media_image1.png
    Greyscale

	 This description fails to fully support the newly amended limitation which requires the reprocessing to be performed on a column distinct from the at least three columns used when the sample was previously processed (implying that at least four columns are present in the continuous chromatography process and that the fourth column was not used during the initial processing).  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the reprocessing of the target product comprises processing the target product with detected impurities in a different column in the continuous chromatography process compared to the at least three columns used when previously processed” in lines 1-4.  This limitation renders the claim indefinite because the processing recited in claim 1 does not require “at least three columns used when previously processed.”  Rather, the continuous chromatography process is claim 3 appear inconsistent with those in claim 1.  Clarification is requested on the intended scope of the “processing” limitation.
Claim 4 recites “wherein the bioprocess purification system comprises a viral inactivation step after the continuous chromatography and the reprocessing of target product with detected impurities comprises processing through another viral inactivation step” in lines 1-4.  This limitation renders the claim indefinite due to the inconsistent language recited.  The system comprises a viral inactivation step and the reprocessing (a method step) comprises another viral inactivation step.  It is unclear whether the bioprocess purification system includes equipment for two distinct viral inactivation steps, or if this is intended to mean that the method includes two distinct viral inactivation steps, one following the continuous chromatography process, and one following the reprocessing of the target product (with no limitation on whether or not the viral inactivation steps rely upon the same equipment within the system – such as a common buffer vessel).  It is requested that applicant clarify the structural system elements from method steps within the claim.
Applicant has indicated that the claim has been amended to address this language; however, the amendments to claim 4 do not appear to address this rejection.
Claim 10 recites “regularly obtaining a fingerprint after the sample has been processed” in line 5.  This limitation renders the claim indefinite because “regularly” is a relative term. The term "regularly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear if this means that a fingerprint is obtained after each sample has been processed in the continuous chromatography process, or if the fingerprint is obtained with some other, regular frequency.
claim 10 do not appear to address this rejection.
Claim 12 recites “the fingerprint” in lines 1-2.  This limitation renders the claim indefinite because it is unclear if this is referencing the target product fingerprint, the fingerprint of the sample, or both (or some other, undefined fingerprint). Several different fingerprints are defined in claim 10 and further references to “a fingerprint” defined in line 5 of claim 10 are made to “the regularly obtained fingerprint.”  Thus, it is not clear if “the fingerprint” in claim 12 is the same as “a fingerprint” of line 5 of claim 10, and/or “the regularly obtained fingerprint” of line 7 of claim 10.  Applicant has indicated that the claim has been amended to address this language; however, the amendments to claim 12 do not fully resolve the antecedent basis concerns.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Naughton et al. (US 6,395,538) in view of Skudas (US 2013/0280788).
Regarding claim 1, Naughton discloses a method for controlling a bioprocess purification system comprising a chromatography process, wherein the purification is performed on a sample comprising a target product having a desired characteristics (abstract; C2/L19-C3/L34; C21/L14-C23/L19).  The method comprises a step of (a) detecting at least one parameter indicative of characteristics of the target product (C21/L60-C22/L62; C12/L5-62; C14/L10-C15/L60; C18/L29-53) and (b) controlling the bioprocess purification system to meet the desired characteristics based on the detected at least one parameter, whereby the target characteristics is within a pre-determined range (C21/L60-C22/L62; C12/L5-62; C14/L10-C15/L60; C18/L29-53).

Naughton discloses examples where the chromatography process utilizes at least three columns arranged in series (C31/L20-C33/L3).  The reference further teaches that the chromatography processes are well known in the art and that the type and number of chromatography steps will depend largely on the nature of the biomolecule being purified and the purity required (C21/L23-59).  The reference does not explicitly disclose that the chromatography process is a continuous chromatography process operating with at least three columns and configured for continuous purification in a cyclic operation.  
Such arrangements, however, are widely known in the art of bioprocessing and biomanufacture.  For example, Skudas discloses a continuous chromatography method that may be utilized within a biomanufacturing process (abstract; Figure 15; [0029]; [0050]).  Skudas teaches that continuous chromatography operation results in a better utilization of chromatography resin, reduced processing time, and reduced buffer requirements, as compared to conventional chromatography operation ([0008]).  Skudas discloses that a continuous chromatography process should utilize at least three columns configured for continuous purification in a cyclic operation ([0137]; repeat sequence of feed, wash, elute, and regenerate across the columns). Skudas discloses that continuous chromatography operation is suitable for at least affinity chromatography media and ion exchange media ([0137]). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to use a continuous chromatography system having at least three columns running in cyclic operation for each of the chromatographic purification stages of Naughton, as suggested by at least Skudas, since doing so will results in a better utilization of chromatography resin, reduced processing time, and reduced buffer requirements, as compared to conventional chromatography operation.  Further, one in 
Regarding claim 3, Naughton discloses that the reprocessing of the target product comprises processing the target product with detected impurities in a different column in the chromatography process compared to the column used when previously processed (C22/L32-C23/L19; C31/L57-C32/L9; impurities detected in eluted fraction and directed to a secondary chromatography column for further processing).  
While the reference does not explicitly disclose that the chromatography column for reprocessing is different as compared to those used during the initial processing, Skudas teaches that continuous chromatography is beneficial because it allows for multiple columns of an identical type to be used simultaneously for different stages of a purification ([0008]). For instance, one column may be loaded with sample, while another is eluted, and yet another is regenerated ([0008]).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to select a chromatography column within a specific step for reprocessing that is different than one used previously during processing since Skudas suggests that the columns within each stage are rotated in use (load, elute, regenerate, etc.). 
Regarding claim 4, while Naughton discloses that the process is useful for biomanufacturing (abstract), the reference does not disclose that viral inactivation steps are used after continuous chromatography and after the reprocessing of the target product.
Skudas discloses that after being subjected to continuous chromatography separation, a target molecule may be subjected to virus inactivation and then additional chromatography purification ([0183]-[0189]; Figure 15).  Skudas discloses that virus inactivation is particularly important when the target molecules is intended for therapeutic use ([0184]).

It would have been obvious to one having ordinary skill in the art at the time of the invention to perform an additional virus inactivation step following the reprocessing of the target molecule in the method of modified Naughton since doing so amounts to nothing more than a duplication of steps.  Mere duplication of parts or process steps has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding claim 5, Naughton discloses that step (b) controls an upstream process in the bioprocess purification system (C14/L10-C15/L60; C17/L1-C18/L53; C31/L24-59; C19/L33-55).
Regarding claim 6, Naughton discloses that step (b) comprises controlling the concentration of the target product in the sample being fed into the continuous chromatography (C14/L10-C15/L60; C17/L1-C18/L53; C31/L24-59; C19/L33-55).
Regarding claim 7, Naughton discloses that the bioprocess purification system comprises a cell culture process and step (b) comprises controlling the cell culture process to adjust the composition of the sample being fed into the continuous chromatography (C14/L10-C15/L60; C17/L1-C18/L53; C31/L24-59; C19/L33-55).
Regarding claim 8, Naughton discloses that step (b) controls a downstream process in the bioprocess purification system (C21/L14-C23/L19; C12/L5-62; C14/L10-C15/L60).
Regarding claim 9, Skudas discloses that the continuous chromatography process comprises loading, elution, and cleaning steps of each column ([0137]).  Naughton discloses that biopurification 
Regarding claim 10, Naughton discloses that the bioprocess purification system comprises a polish step (C23/L20-C25/L8; C24/L1-10, lyophilizing, aseptically processing) and wherein the method further comprises defining a target product fingerprint (C14/L10-63; reference spectra of the biomolecule is utilized).  The reference further discloses steps of regularly obtaining a fingerprint after the sample has been processed in the chromatography process, and comparing the target product fingerprint with the regularly obtained fingerprint of the sample to identify deviations (C12/L7-62; real-time process control based on spectroscopic biomolecule fingerprinting is provided throughout the process, including at the purification stage and polishing/bulk storage stage; C14/L10-63, comparison between obtained spectra and reference spectra; C23/L34-67); and in step b), adjusting the polish step in response to the identified deviations (C12/L7-62; C23/L34-C25/L58).
Regarding claim 11, Naughton discloses that the target product fingerprint is defined by the composition of the target product (C14/L10-63; reference spectra of the target biomolecule).
Regarding claim 12, Naughton discloses that fingerprints are obtained by spectrometry (C14/L10-63).
Regarding claim 13, Naughton discloses that the method further comprises performing real time trend analysis of each detected at least one parameter to identify a deviation from the desired characteristics of the target product before step (b), and controlling the bioprocess purification system based on the identified deviation (C12/L7-62; C14/L10-63; C22/L50-C23/L19).
Regarding claim 14, Naughton discloses that purified amount of the target product is measured in step (a) (C12/L7-62; C14/L10-63; C22/L50-C23/L19).
Response to Arguments
Applicant's arguments filed 22 December 2020 have been fully considered but they are not persuasive.
Applicant’s arguments directed to the § 112 rejections are addressed above in item 4.  
Applicant’s arguments directed to the § 102 rejections under Bangtsson are moot in view of the claim amendments.  This rejection has been withdrawn.
Applicant argues that Naughton fails to disclose that the impurities are detected after the last step of the biomanufacturing process, and the “target product” obtained from the last step of the biomanufacturing process and the “detected impurities” are reprocessed using the steps of the biomanufacturing process with a “cyclic operation.”  Applicant argues that in Naughton, after the purification step of the biomanufacturing process, the output of the purification step will not be reprocessed by the same purification step, but will be delivered to the next step in the process. 
This argument is not persuasive as it is not commensurate with the scope of the claim.  As amended, claim 1 does not specify a “last step of the biomanufacturing process” and does not require the term “processed” (as used in line 11 of claim) to include a particular sequence of steps of the continuous purification in a cyclic operation.  Both the terms “processing” and “reprocessing” are fairly broad.  These terms have been read with their broadest reasonable interpretation in view of the specification – which would include any level of processing (or reprocessing) within the continuous chromatography process.
   Naughton clearly includes a step of processing a sample within a chromatography process and if a certain level of impurities are detected in the target product after processing of the sample, then reprocessing of the solution will be performed (C31/L57-C32/L9; “If the protein solution contains an excess proportion of hIL-10 having an FTIR spectra indicative of an inactive form of the biomolecule, the solution is shunted back for reprocessing…”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M ZALASKY MCDONALD whose telephone number is (571)270-7064.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KATHERINE ZALASKY MCDONALD/Primary Examiner, Art Unit 1777